DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 04/14/2021 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2021.

Priority
This application claims priority to provisional U.S. application no. 62/767,809 filed on 11/15/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2019 and 03/05/2021 were filed on or after the filing date of the instant application on 11/12/2019.  The submission is in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US5023880), hereafter Suzuki, in view of Hanamaki et al. (US20080227233), hereafter Hanamaki, in further view of Duggan (US5828685), hereafter Duggan .

	Regarding claim 1, Suzuki discloses an AlGaInPAs-based semiconductor laser device (Title; col. 4 ll. 21-55) comprising: a substrate (col. 4 ll. 25; Fig. 3 element 12); an n-type clad layer (col. 4 ll. 26-27; Fig. 3 element 13); an n-type guide layer (col. 4 ll. 27-28; Fig. 3 element 14); an active layer (col. 4 ll. 29-30; Fig. 3 element 15); a p-type guide layer composed of AlGaInP containing p-type as a dopant (col. 4 ll. 30-31; Fig. 3 element 16); a p-type clad layer composed of AlInP containing p-type as a dopant (col. 4 ll. 33-34; Fig. 3 element 17); and a p-type cap layer composed of GaAs (col. 4 ll. 41-43; Fig. 3 element 19). Suzuki does not explicitly disclose the p-type dopant is Mg as a dopant or wherein the semiconductor laser device has, between the p-type guide layer and the p-type clad layer, a Mg-atomic concentration peak which suppresses inflow of electrons, moving from the n-type clad layer to the active layer, into the p-type guide layer or the p-type clad layer. However, Duggan discloses wherein the semiconductor laser device has, between the p-type guide layer and the p-type clad layer, a p-type dopant concentration peak which suppresses inflow of electrons, moving from the n-type clad layer to the active layer, into the p-type guide layer or the p-type clad layer (col. 4 ll. 13-20; Figs. 4(a)-4(c)). The advantage is to reduce the leakage of electrons from the active layer into the p-type cladding layer (col. 4 ll. 17-20). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claim invention to modify Suzuki with the semiconductor laser device has, between the p-type guide layer and the p-type clad layer, a p-type dopant concentration peak which suppresses inflow of electrons, moving from the n-type clad layer to the active layer, into the p-type guide layer or the p-type clad layer as disclosed by Duggan in order to reduce the leakage of electrons from the active layer into the p-type cladding layer. Suzuki in view of Duggan do not explicitly disclose In re Leshin, 125 USPQ 416.
	Regarding claim 2, Hanamaki further discloses the p-type cap layer contains C as a dopant ([0020]). The advantage is to help form a good ohmic electrode on the contact layer ([0020]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Suzuki in view of Duggan in further view of Hanamaki with the p-type cap layer contains C as a dopant as disclosed by Hanamaki in order to help form a good ohmic electrode on the contact layer.
	Regarding claim 3, Duggan further discloses the p-type dopant concentration peak is present at the interface between the p-type guide layer and the p-type clad layer (col. 4 ll. 13-20; Figs. 4(a)-4(c)). Furthermore, Hanamaki discloses using Mg as the p-type dopant for the reasons discussed in claim 1.
	Regarding claim 4, Suzuki in view of Duggan in further view of Hanamaki do not explicitly disclose the Mg-atomic concentration at the interface between the p-type guide layer and the p-type clad layer is 1.0 x 1018 cm-3 or more and 6.0 x 1018 cm-3 or less. However, Duggan discloses a p-type dopant concentration greater than 1010 cm-3 and optimizing the dopant concentration based on the materials used and the manufacturing method used (col. 4 ll. 37 to col. 5 ll. 11). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed 18 cm-3 or more and 6.0 x 1018 cm-3 or less, since Duggan discloses using a p-type dopant concentration greater than 1010 cm-3 and optimizing the dopant concentration based on the materials used and the manufacturing method used and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 5, Suzuki discloses the active layer is not intentionally doped (col. 4 ll. 29-30). Suzuki in view of Duggan in further view of Hanamaki do not explicitly disclose the Mg-atomic concentration in the active layer is 5.0 x 1017 cm-3 or less. However, Duggan discloses the residual doping level of an undoped layer is 5x1015 cm-3 when directly adjacent to a p-type layer of 1019 cm-3. The advantage, as is known in the art, is to prevent degradation of performance caused by dopant in the active region. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Suzuki in view of Duggan in further view of Hanamaki with the Mg-atomic concentration in the active layer is 5.0 x 1017 cm-3 or less, since Duggan discloses an undoped layer with a residual dopant less than 5.0 x 1017 cm-3, it is known in the art that dopant in the active region causes a degradation of performance, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 6, Suzuki the p-type concentration at the interface between the p-type guide layer and the active layer is 3.0 x 1018 cm-3 or less (col. 5 ll. 15-21). Furthermore, Hanamaki discloses using Mg as the p-type dopant for the reasons discussed in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        05/08/2021